380 U.S. 251 (1965)
DAVIS, ASSESSOR-COLLECTOR OF TAXES, BEXAR COUNTY, TEXAS, ET AL.
v.
MABRY ET AL.
No. 774.
Supreme Court of United States.
Decided March 8, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Waggoner Carr, Attorney General of Texas, Hawthorne Phillips, First Assistant Attorney General, Mary K. Wall, Assistant Attorney General, James E. Barlow and Preston H. Dial, Jr., for appellants.
PER CURIAM.
The judgment is affirmed. Carrington v. Rash, ante, p. 89.
MR. JUSTICE HARLAN would reverse the judgment of the District Court for the reasons stated in his dissenting opinion in Carrington v. Rash, ante, at 97.